Title: To George Washington from William Peachey et al., 12 November 1756
From: Peachey, William
To: Washington, George



Sir
Dated at Fort Cumberland [Md.] 12th Novr 1756

On the 5th or 6th of October, We met with a papr in the Virginia Gazette intitled the Centinel N: 10, wherein some person

or persons have undertaken to callumniate Us in the most vile & scandalous Manner, on which We address’d ourselves to Lieutt Collo. Stephen (a Copy of which Address You have herewith) desiring him to apply to the Governr for Redress, but as his Honour has not thot propper to give it us, & the Time We proposed to resign being nigh at Hand, We hope You will lay our Case before the Assembly now setting, being determined, if they take no more Notice of our Grievance than the Governr has, no longer to serve a Country that is guilty of the basest Ingratitude to a Sett of Men who have made it their Study to defend & protect it at all Times: But as the Time prefix’d by us for giving up our Commissions, seems to you too short, (thro’ the Regard We have for his Majesty, the best of Kings, as knowing it must be of infinite Disadvantage to his American Settlemts to leave this Quartr exposed to a rapacious & merciless Enemy) We agree at yr Request to defer the Matter till We hear from You, whether we shall recieve Satisfaction in some Measure equivalent to the Injury done Us, (and We think that Nothing less will be suffic⟨ien⟩t than the Thanks of the Assembly in the publick prints for what We have already done & are still willing to do, might we with Honr continue in a Capacity for that purpose, join’d with as publick a Declaration of their Disbelief of ev’ry Article the Centinel has alledged against Us) or, that they or the Governr are pleased to choose & appoint a Sett of Gentlemen who will more fully ansr their & his Expectation & perform that for their Country which it seems the Governr, if not they, little hope for from a Company of dastardly Debauchees; We say, We agree to defer it, provided either of the two Things proposed be speedily done, otherwise we are as we inform’d Collo. Stephen determined soon to make good our Resolves, & expect that They or the Governr will be answerable to Lord Loudon, or to his Majesty for the Consequences, for We think that We cannot with Justice be blamed for any Event that shall happen after our Departure, having first acquainted the Governr with our Determination & now the Country in General in communicating it to it’s Representatives.
We are not, Sir, induced to address You thro’ a Concientiousness of any Neglect, for You yrself know & can witness for us that We have faithfully done our Duty & always with Alacrity perform’d (as far as was in our power) the Orders of our Superiour

Officers, but beca⟨use⟩ we imagined that You were as particularly aim’d at as any among Us, We having acted in Obedience to yr Commands.
You know & can represent better than We the Reasons why We have not with a thousd Men (which Number We have not been always fortunate enough to have) cover’d the whole Frontiers of Virga & made more Excursions to the Westward (tho’ We don’t know but that quite the Reverse to what our latent Enemy mentions of our lurking in Forts, was the Matter scrutinously examined, we shou’d rather be blameable for having made them so frequently as We have).
You can inform them of our luxurious and dainty Living. You can in short fully answer ev’ry Article that the Centinel has urged against Us & make it appear that He or his Informers were malicious, wilfull and (as they fear to discover themselves) cowardly Lyars.
We beg of You that You will push the Matter immediatly & as soon as possible let Us know their Resolves, for, as indigent as some persons have hinted Us to be we are resolv’d to let them see, That Men of Spirit will not bear patiently any Thing unbecoming the Character of Gentlemen. We are Sir with due Respect Yr mo: Obedt and very humble Servts

               
                  Willm Peachy
                  Thos Waggener
                  Chas Smith
               
               
                  Peter Steenbergen
                  Robt Spotswood
                  Natha. Milner
               
               
                  Austin Brockenbrough
                  Robert McKensie
                  John McNeil
               
               
                  Mordi Buckner
                  John Lomax
                  John Blagg
               
               
                  Wm Daingerfield
                  Leond Price
                  John Williams
               
               
                  Jas Baker
                  Hanck Eustace
                  James Roy
               
               
                  Wm Bronaugh
                  George Weedon
                  Bryan Fairfax
               
               
                  H. Woodward
                  Walter Steward
                  
               
               
                  C. Lewis
                  Jas Dunncaston
                  
               
               
                  H. Harrison
                  John King
                  
               
               
                  Edwd Hubbard
                  Jethro Somnor
                  
               
               
                  John Dean
                  
                  
               
               
                  Nathl Thompson
                  
                  
               
               
                  Griffin Pert
                  
                  
               
               
                  John Lawson
                  
                  
               
               
                  Thos Cocke
                  
                  
               
            
